 

AO 199A (Rev. 11/08 - VAW Additions 5/09) Order Setting Conditions of Release Page | of 3___ Pages

 

UNITED STATES DISTRICT COURT  cierxs OFFICE Us,
for the AT ROANOKE KE COURT
ED

a

Western District of Virginia

United States of America
v.

Case No. 7:18-MJ-00f¢#4

Brian David Hill

 

 

Defendant

     
    

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions: Grecnsbpa H ont, fs ¥
(1) The defendant must not violate any federal, state or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
42 U.S.C. § 14135a.

(3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before any
change in address or telephone number.

(4) The defendant must appear in court as required and must surrender to serve any sentence imposed

The defendant must appear at (if blank, to be notified)

 

Place

on

 

Date and Time

Release on Personal Recognizance or Unsecured Bond
IT IS FURTHER ORDERED that the defendant be released on condition that:
( vy) ® The defendant promises to appear in court as required and surrender to serve any sentence imposed.
( vy ) (6) The defendant executes an unsecured bond binding the defendant to pay to the United States the sum of

Twenty thousand dollars and no cents dollars ($ _ 20,000.00 )
in the event of a failure to appear as required or surrender to serve any sentence imposed.

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICES U.S.ATTORNEY U.S. MARSHAL

Case 7:18-mj-00149-RSB Document 26 Filed 05/14/19 Page 1of3 PagelD 10&CA4 74

Case 1:13-cr-00435-TDS Document 176-2 Filed 05/15/19 Pane 1 of 3
 

AO 199B (Rev. 03/09 - VAW Additions 5/09) Additional Conditions of Release

Page 2 of 3 Pages

 

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the defendant’s appearance and the safety of other persons or the community,
1T IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:
( ¥ ) (1) __ The defendant is placed in the custody of:

Person or organization

Roberta Hill

Address (only if above is an organization)

City and state M or 4 > all e VAL Tel. No. (only if above is an organization)
who agrees (a) to supervise the defendant in ac nce with all of the conditions of release, (b) to use every effort to assure the defendant’s appearance at all scheduled court

proceedings, and (c) to notify the court immediately if the defendant violates any condition of release or disappears.

( ¥)@)
Ry fy N@

BHRY Ow

‘€ @
( @
C ©)
(
BHRH (O@
( )@)
( @
(@

)&)

BH RH (V0,
tI RH (ya
eH RH (mo

BH RN oo
BHRH (Vv) @

C

BH PH we

(0
BREBH (wm
( )0)

BH ARH vo
BURY Cv @
BH RH (vow

(
( ) (aa)
() (bb)

 

RAMA P22

 

 

Signed: 5114/2019
Custodian or Proxy Date
The defendant must:
report tothe USPO : >
telephone number (540) 857-5180 no later upon release

 

execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated property:
2

 

-$20K Unsecured
post with the court the following proof of ownership of the designated property, or the following amount or percentage of the above-described sum

 

maintain or actively seek employment.

maintain or commence an education program.

surrender any passport to:

abide by the following restrictions on personal association, place of abode, or travel:

remain in WOVA & not travel outside the WDVA without permission of the supervising officer

avoid all contact, directly or indirectly, with any person who is or may become a victim or potential witness in the investigation or
prosecution, including but not limited to: co-defendants.

 

undergo medical or psychiatric treatment:

return to custody each (week) day at

schooling, or the following purpose(s):

maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers necessary.

refrain from possessing a firearm, destructive device, or other dangerous weapons.

refrain from (v) any (__ ) excessive use of alcohol.

refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical

practitioner.

submit to any testing required by the pretrial services office or the supervising officer to determine whether the defendant is using a prohibited substance.

Any testing may be used with random frequency and include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of

prohibited substance screening or testing. The defendant must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency

and accuracy of any prohibited substance testing or monitoring which is (are) required as a condition of release.

participate in a program of inpatient or outpatient substance abuse therapy and counseling if the pretrial services office or supervising officer considers it

advisable.

participate in one of the following location monitoring program components and abide by its requirements as the pretrial services officer or supervising

officer instructs.

( ) @ Curfew. You are restricted to your residence every day ( / ) from 7:00pm_ to
services office or supervising officer; or

(_) (ii) Home Detention. Youare restricted to your residence at all times except for employment, education; religious services; medical, substance abuse,
or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities pre-approved by the pretrial services
office or supervising officer; or

(__) Gii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for medical necessities and court appearances or other activities
specifically approved by the court.

submit to location monitoring and abide by all of the program requirements and instructions provided by the pretrial services officer or supervising officer

related to the proper operation of the technology.

() The defendant must pay all or part of the cost of the program based upon your ability to pay as the pretrial services office or supervising officer

determines.

report as soon as possible, to the pretrial services office or supervising officer any contact with any law enforcement personnel, including, but not limited

to, any arrest, questioning, or traffic stop.

follow the directions and instructions of the supervising officer

submit to warrantless search and seizure of person and property as directed by supervising officer.

o’clock after being released each (week) day at o’clock for employment,

8:00am _,or ( __ ) as directed by the pretrial

not frequent places where controlled substances are illegally sold, used, distributed, or administered, and shall not associate with any
persons engaged in criminal activity or associate with any person convicted of a felony, unless under the supervision of law enforcement

Defendant to be evaluated by the local community board for mental health treatment within 10 days of release. Defendant to execute a
waiver giving USPO access to any and all treatment records.

Defendant may travel to the Middle District of North Carolina for court appearances.

Mother to be 3rd party custodian and co-sign on the Appearance Bond.

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICES U.S.ATTORNEY U.S. MARSHAL

Case 7:18-mj-00149-RSB Document 26 Filed 05/14/19 Page 2 o0f3 PagelD 108CA4 75

Case 1:13-cr-00435-TDS Document 176-2 Filed 05/15/19 Pane ? of 3
 

 

 

AO 199C (Rev. 09/08 - VAW Additions 5/09) Advice of Penalties Page 3 of 3 Pages

 

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release,-you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that J am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. ] am aware of the penalties and sanctions set forth above.

ok Bron Brian D. Hil

¥ UY Deputy Clerk Defendant's Signature

Nwrlneude A

Cy and State

 

Directions to the United States Marshal
( ¥ ) The defendant is ORDERED released after processing.

( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before

the appropriate judge at the time and place specified. 7 .
Date: " f \ } 4, ZOT G Q (WS lente. —

Judicial Officer's Signature .

Robert S. Ballou, United States Magistrate Judge
Printed name and title

DISTRIBUTION: COURT |. DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

Case 7:18-mj-00149-RSB Document 26 Filed 05/14/19 Page 30f3 PagelD 10&CA4 76

Case 1:13-cr-00435-TDS Document 176-2 Filed 05/15/19 Pane 2 of 3
